Title: To John Adams from James Rush, 21 April 1813
From: Rush, James
To: Adams, John



Respected friend of My Father.
Philadelphia April 21st. 1813.

It is not right that you Should first hear of our loss by a newspaper when your Sympathy will require a less abrupt and Common messenger
My father and your friend, from the best health that his years would admit, was on Wednesday evening last seized with a fever attended for a day or two by a pain in the side—his system soon sunk into that typhus state that now so generally marks the diseases of our Country—and on Monday afternoon at 5 O clock he expired—At his death he was free form all suffering he foresaw his end, but from a drowsiness which attended his illness he spoke little of it or any thing else, That Mind which you so well knew, he retaind unimpaired to the last moment—
Dear friend of my father, next to the pain of my communicating this intelligence, I know will be that of your receiving it. To you he gave in all his feelings respect, esteem, love and gratitude and these shall not die in his family—with these inherited sentiments I make my sorrowful intion with my name.

James Rush